Citation Nr: 1403188	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  07-29 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for the residuals of a fracture of the right index finger.

2.  Entitlement to a disability rating in excess of 10 percent for the residuals of a lacerated left hand wound with moderate damage to the interosseous muscle.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

The appellant served on active duty from December 1940 to March 1961.  His decorations include the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2006 and June 2011 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in San Juan, the Commonwealth of Puerto Rico.  In September 2009, the Board reopened the issue of entitlement to service connection for bilateral hearing loss and remanded it for further development.  

In July 2012, the appellant was scheduled to testify at a RO hearing pursuant to a request made in his September 2011 Appeal to Board of Veterans' Appeals (VA Form 9).  However, in a July 2012 statement, he withdrew his request for a hearing.

Subsequently, in February 2013, the Board denied the appellant's claim of service connection for bilateral hearing loss, and remanded the remaining issues, those now shown on the front page of this action, for additional development.  The claim has since been returned to the Board for review.  

Upon reviewing the development that has occurred since February 2013, the Board finds there has been substantial compliance with its remand instructions.  In this regard, the United States Court of Appeals for Veterans Claims (Court) has concluded that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").  In this case, the record indicates that the agency of original jurisdiction contacted the appellant to obtain any missing medical records and also had the appellant undergo additional medical testing.  Thereafter, a supplemental statement of the case was issued.  Based on the foregoing, the Board finds that the agency of original jurisdiction 
substantially complied with the mandates of its February 2013 remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).  Therefore, in light of the foregoing, the Board will proceed to review and decide the claim based on the evidence that is of record consistent with 38 C.F.R. § 3.655 (2013).

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the appellant's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues now on appeal.

The appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACTS

1.  The appellant's right index finger disability produces some pain and has been shown some deformity along with arthritis.  However, the finger is not ankylosed, and it has not been suggested that the appellant would be able to function better if his finger was amputated.

2.  The appellant's left hand disability has not been shown to produce any functional restrictions on the use of the hand.  Moreover, the appellant's movement of the hand is not restricted, ankylosis has not been shown, and arthritis has not been found.  

3.  Service connection has been established for a muscle injury of the left hand, rated at 10 percent, and the residuals of an injury to the right index finger, also rated at 10 percent.  The appellant's combined disability rating is 20 percent. 

4.  The evidence fails to show that the appellant's service-connected disabilities preclude him from obtaining and retaining substantially gainful employment.
CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for the residuals of a fracture of the right index finger have not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5225 (2013).

2.  The criteria for a disability rating in excess of 10 percent for the residuals of an injury to the left hand have not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5309 (2013).

3.  The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the appellant's claims file.  Although there is an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

Also, the Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

By various letters that have been sent to him by the agency of original jurisdiction, the appellant has been notified of the evidence not of record that was necessary to substantiate his claims.  He was told what information that he needed to provide, and what information and evidence that VA would attempt to obtain.  He was also provided with the requisite notice with respect to the Dingess requirements.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Board has reviewed the electronic evidence contained in the appellant's Virtual VA folder as well as the paper file.  These files together comprise the appellant's claims file, which contains his service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the appellant's claim.

Additionally, VA has a duty to obtain a medical examination or opinion when such examination or opinion is necessary to make a decision on the claim.  In this respect, the Board did seek to obtain such an opinion concerning the severity of the appellant's two service-connected hand disorders and whether they impact his ability to obtain and maintain gainful employment.  The reports from those examinations involved a review of the claims folder and the appellant's available medical records, and the results of actual examinations of the appellant.  Therefore, the Board finds that these reports are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the appellant's claim.

As there is no indication that any failure on the part of VA to provide additional notice or assistance that reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the appellant is represented in this appeal and over the course of the appeal, the accredited representative has submitted argument on behalf of the appellant.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  Moreover, the appellant has submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that the appellant has had a meaningful opportunity to participate in the adjudication of his claims such that the essential fairness of the adjudication is not affected.  In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA. 


Increased disability ratings

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2013).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2013); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2013).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2013).

It is possible for a Veteran to have separate and distinct manifestations from the same injury that would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); 38 C.F.R. § 4.14 (2013) (precluding the assignment of separate ratings for the same manifestations of a disability under different diagnoses).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2013).  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated  functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Id.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The guidance provided under DeLuca must be followed in adjudicating claims where a rating under the diagnostic code provisions governing limitation of motion should be considered.  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the diagnostic code provisions predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2013). 

The appellant has come before the VA asking that the disabilities that affect the right and left hand be assigned higher disability ratings.  The appellant has been very general in describing both disorders of his hands.  He has inferred that he has some limitation with both hands, with the right hand/right index finger causing more debilitation.  

The appellant underwent a VA examination of his hands in July 2012.  It was noted in the examination that he was right handed and that repetitive movements of the right index finger caused pain.  When examined, it was reported that there was no gap between the thumb pad and the fingers.  However, there was a gap of approximately one inch between the index finger and the proximal transverse crease of the palm.  However, there was no objective evidence of painful motion.  Extension and flexion were limited by no more than 30 degrees and again, there was no evidence of painful motion.  The examiner indicated that the appellant was capable of performing repetitive movements and there were no additional limitations after testing.  The appellant was not diagnosed as having any functional loss or impairment of the finger.  Tenderness and pain also were not found upon examination.  Grip strength was adjudged to be 4/5 of the right hand and ankylosis of the finger was not diagnosed.  

With respect to the left hand, the examiner was limited in the evaluation of the muscle injury residuals.  It was reported that the grip strength of the left hand was 5/5 with no indication of pain, tenderness, restrictions on movement or functionality.  A scar on the hand was not noted.

Another examination of the hands was performed in September 2013.  Prior to the examination, the appellant complained of numbness in the right hand along with finger deformity and contracture.  The examiner reported that there was a gap between the finger and the proximal transverse crease of the palm along with some painful motion.  Extension and flexion were limited by no more than 30 degrees.  However, there was no restriction in repetitive movement of the index finger.  While there was no functional loss of the left hand, thumb, or fingers (as a result of the muscle injury), the examiner did indicate that there was "some" functional loss as a result of pain in the right index finger.  Tenderness was reported in the right index finger but there was no tenderness in the left hand, fingers, or thumb.  Hand grip strength was measured as 4/5 for the right dominant hand and 5/5 for the left nondominant hand.  Ankylosis was again not found or diagnosed.  However, the examiner did mention that there was some deformity in the index finger.  Scars were not reported in either hand and the examiner, with respect to the index finger, did not indicate that amputation with prosthesis would equally serve the appellant.  Degenerative arthritis of the right hand was reported but no so for the left hand.  As far as functional impact, the examiner indicated that there was some functional loss in that the appellant was unable to do job tasks that required 5/5 strength with the right dominant hand.  

The appellant's medical records have been obtained and included in the claims file for review.  A review of the records from 2008 to the present fails to reveal treatment for either disorder.  

The appellant's finger disability has been assigned a 10 percent disability rating in accordance with 38 C.F.R. Part 4, Diagnostic Code 5225 (2013).  A 10 percent disability rating will be assigned when there is either favorable or unfavorable ankylosis.  Ankylosis is the immobility and consolidation of a joint due to disease, injury, or surgical procedure.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 91 (27th Ed. 1988).  Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).  Extremely unfavorable ankylosis will, however, be rated as amputation under Diagnostic Codes 5152 to 5156.  In classifying the severity of ankylosis and limitation of motion of a single digit, the determination will be made on the basis of whether motion is possible to within two inches of the median transverse fold of the palm.  If said motion is possible, then the rating will be for favorable ankylosis; otherwise, the rating will be for unfavorable ankylosis.  See 38 C.F.R. § 4.71a, Multiple Fingers: Favorable Ankylosis, Note 3 (2013).

Amputation of the index finger will be rated as follows:

With metacarpal resection (more than one- half the bone lost)
      Major					30 percent 
      Minor					20 percent

Without metacarpal resection, at proximal interphalangeal joint or proximal thereto 
	Major					20 percent 
	Minor					20 percent

Through middle phalanx or at distal joint 
      Major					10 percent 
      Minor					10 percent

38 C.F.R. Part 4, Diagnostic Code 5153 (2013).

When a Veteran has been diagnosed as having a specific condition and the diagnosed condition is not listed in the VA Schedule for Rating Disabilities (Rating Schedule), the diagnosed condition will be evaluated by analogy to a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2013).

Arthritis due to trauma, substantiated by X-ray findings, is rated as degenerative arthritis.  38 C.F.R. Part 4, Diagnostic Code 5010 (2013).  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasms, or satisfactory evidence of painful motion.  38 C.F.R. Part 4, Diagnostic Code 5003 (2013).

The appellant is right-handed dominant meaning that his left hand is his minor appendage.  In this instance, the appellant has not been diagnosed as suffering either favorable or unfavorable ankylosis of the right index finger.  Moreover, while there is X-ray film evidence of degenerative arthritis, the appellant's limitation of motion of the finger has not been judged by a doctor to be limited.  Most importantly, there is no indication from the record that the appellant has lost use of the finger that would suggest that it has, in a sense, been amputated.  Additionally, the medical evidence does not show that the appellant has impairment of the right index finger due to pain, fatigability, weakness, or incoordination that produces measurable functional impairment to support the assignment of a higher disability rating for arthritis of the right hand with consideration of the provisions of 38 C.F.R. §§ 4.40 and 4.45 (2013); Deluca v. Brown, 8 Vet. App. 202 (1995).

The appellant's left hand muscle injury has been evaluated as a muscle injury.  Under 38 C.F.R. § 4.56, characteristics of a slight disability of affected muscles include a simple wound of muscle without debridement or infection, service department record of superficial wound with brief treatment and return to duty; with healing with good functional results.  Objective findings include minimal scar, no evidence of fascial defect, atrophy, or impaired tonus; no impairment of function or metallic fragments retained in muscle tissue.

38 C.F.R. § 4.56(d)(2) (2013) describes moderate disability of muscles:  (i) Type of injury:  through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection; (ii) History and complaint: service department record or other evidence of in-service treatment for the wound; record of consistent complaint of one or more of the cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section, particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles; (iii) Objective findings: entrance and (if present) exit scars, small or linear, indicating short track of missile through muscle tissue.  Some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.

38 C.F.R. § 4.56(d)(3) (2013) describes moderately severe disability of muscles:  (i) Type of injury:  through and through or deep penetrating wound by small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring; (ii) History and complaint: service department record or other evidence showing hospitalization for a prolonged period for treatment of wound; record of consistent complaint of cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section and, if present, evidence of inability to keep up with work requirements; (iii) Objective findings: entrance and (if present) exit scars indicating track of missile through one or more muscle groups; indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side; tests of strength and endurance compared with sound side demonstrate positive evidence of impairment.

Notwithstanding the above criteria set out in 38 C.F.R. § 4.56, under Diagnostic Code 5309, a 10 percent disability rating is the minimum for Group IX muscle injuries, which are rated on limitation of motion.  38 C.F.R. § 4.73, Diagnostic Code 5309 (2013). Thus, in order to evaluate the appellant's disability the Board must look at the appropriate limitation of motion codes.  The rating schedule indicates that VA also consider whether evaluation as amputation is warranted and whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with overall function of the hand.  

Under the rating criteria, limitation of motion of individual digits of the hand is found under Diagnostic Code 5229, limitation of motion of the index or long finger with a gap of one inch (2.5 cm.) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or; with extension limited by more than 30 degrees warrants a 10 percent disability rating. 

Limitation of motion of the index or long finger with a gap of less than one inch (2.5 cm.) between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, and; extension is limited by no more than 30 degrees warrants a noncompensable disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5229 (2013).

The position of function of the hand is with the wrist dorsiflexed 20 to 30 degrees, the metacarpophalangeal and proximal interphalangeal joints flexed to 30 degrees, and the thumb (digit I) abducted and rotated so that the thumb pad faces the finger pads. Only joints in these positions are considered to be in favorable position.  For digits II through V, the metacarpophalangeal joint has a range of zero to 90 degrees of flexion, the proximal interphalangeal joint has a range of zero to 100 degrees of flexion, and the distal (terminal) interphalangeal joint has a range of zero to 70 or 80 degrees of flexion.  See 38 C.F.R. § 4.71a, Table 'Evaluation of Ankylosis or Limitation of Motion of Single or Multiple Digits of the Hand.'

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40.

With respect to the joints the factors of disability reside in reductions of their normal excursion of movements in different plants. Inquiry will be directed to these considerations: (a) Less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) More movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) Weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) Excess fatigability; (e) Incoordination, impaired ability to execute skilled movements smoothly; (f) Pain on movement, swelling, deformity or atrophy of disuse. Instability of station, disturbance of locomotion, interference with sitting, standing and weight- bearing are related considerations.  38 C.F.R. § 4.45 (2013).

The evidence of record does not reflect that there is limitation of motion in either hand sufficient to assign a higher rating under the requisite criteria.  With respect to the right hand and index finger, the maximum rating of 10 percent for limitation of motion of the index or long finger has already been assigned.  See 38 C.F.R. § 4.71a, Diagnostic Code 5229.   To be assigned a higher rating, the right index finger would need to be amputated without metacarpal resection or with metacarpal resection.  In this instance, the index finger has not been amputated and there is nothing in the medical documents indicating or suggesting that the appellant would have the same amount or greater functioning in the finger if it was amputated.  With respect to the left hand, there is no indication in the medical records that there is any type of limitation of motion of the hand or a reduction of grip strength.  For both the left hand and the right index finger, there is no evidence of ankylosis and, as such, consideration under the codes for ankylosis is not warranted. 

The Board notes that the appellant has complained of pain in the right index finger.  However, there is no indication that he takes medication for the pain.  Also, when examined, there have been no findings of easy fatigability or incoordination of the right hand or index finger.  Accordingly, there is no indication that the appellant's service-connected right index finger disability causes additional functional loss of the right hand due to pain or flare-ups of pain, supported by objective findings, nor is there any indication that the service-connected right index finger disability causes excess fatigability, weakness, or incoordination that results in such additional functional limitation.  To the extent that the appellant's service-connected right index finger disability causes any other functional loss due to weakness or incoordination or deformity which has an impact on the appellant's use of his hand and daily functioning, such functional loss is already contemplated in the 10 percent rating currently assigned.

With respect to the left hand disorder, there is no evidence of any functional limitations of the left hand as a result of the muscle injury to the hand.  There have been no findings of fatigability, weakness, or incoordination.  

The post-service medical records do not show any findings indicative of arthritis in the left hand.  Nevertheless, arthritis has been recently diagnosed in the right hand and the right index finger, as noted above.  Yet, should a separate rating be assigned for the recently diagnosed arthritis.  The evaluation of the same disability or the same manifestations of disability under multiple diagnoses (i.e., pyramiding) is to be avoided.  38 C.F.R. § 4.14 (2013); see Esteban v. Brown, 6 Vet. App. 259 (1994).  The critical inquiry in making such a determination is whether any of the disabling symptomatology is duplicative or overlapping.  The claimant is entitled to a combined rating where the symptomatology is distinct and separate.  Esteban, supra.  Here the appellant has been assigned a compensable evaluation in conjunction with some restriction of motion of the right index finger.  To assign a separate rating for arthritis would mean that the VA would be awarding disability twice for the same manifestations - restriction in motion - since arthritis is evaluated based on limitations of movement or motion.  Hence, a separate rating may not be assigned.  

Accordingly, disability ratings in excess of 10 percent for a left hand disability and a right index finger disability are not warranted.  As the preponderance of the evidence is against the assignment of a rating in excess of 10 percent for either disorder, the benefit of the doubt doctrine is not applicable to these aspects of the claim.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013); also see generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Extra-schedular Consideration

The Board has also considered whether the appellant is entitled to an extraschedular evaluation for the disabilities discussed above.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether an appellant is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a appellant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the appellant's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected left hand or right index finger disabilities is inadequate.  A comparison between the level of severity and symptomatology of the appellant's disability with the established criteria found in the rating schedule for each of the conditions shows that the rating criteria reasonably describes the appellant's disability level and symptomatology, as discussed above.

The Board further observes that, even if the available schedular evaluation for each of the disabilities is inadequate, the appellant does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the appellant has required frequent hospitalizations for either hand disorder.  Indeed, it does not appear from the record that he has been hospitalized at all for the disabilities.  Additionally, there is not shown to be evidence of marked interference with employment solely due to the disabilities.  There is nothing in the record which suggests that the disorder markedly impacts his ability to perform a job.  Moreover, there is no evidence in the medical records of an exceptional or unusual clinical picture.

In short, there is nothing in the record to indicate that these service-connected disabilities on appeal cause impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) (2013) is not warranted.

TDIU

The appellant has requested a TDIU due to his two service-connected disabilities.  Service connection has been established for the residuals of a fracture of the right index finger, rated at 10 percent, and for the residuals of a wound of the left hand, also rated at 10 percent.  The appellant's combined disability rating is 20 percent.  

The appellant contends that he is unable to maintain substantially gainful employment mainly as a result of the symptoms and manifestations produced by his service-connected disabilities.  He has stated that while in the past he may have been able to work as a mechanic helper, because of his two hand disabilities, he can no longer do that work.  

A TDIU may be assigned where the schedular rating for service-connected disabilities is less than 100 percent when it is found that the service member's service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2013).  

Unemployability associated with advancing age or intercurrent disability may not be considered in determining entitlement to a total compensation rating.  38 C.F.R. § 4.19 (2013).  Factors to be considered are the appellant's employment history and his educational and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 32, 332 (1991).
The regulatory scheme for a TDIU provides both objective and subjective criteria.  Hatlestad v. Derwinski, 3 Vet. App. 213, 216 (1992); VAOPGCPREC 75-91 (Dec. 27, 1991).  The objective criteria, set forth at 38 C.F.R. § 3.340(a)(2) (2013), provide for a total rating when there is a single disability or a combination of disabilities that results in a 100 percent schedular evaluation.  Subjective criteria, set forth at 38 C.F.R. § 4.16(a) (2013), provide for a TDIU when, due to service-connected disability (ies), a service member is unable to secure or follow a substantially gainful occupation, and has a single disability rated 60 percent or more, or at least one disability rated 40 percent or more with additional disability sufficient to bring the combined disability rating to 70 percent.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2013).  In exceptional circumstances, where the appellant does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b) (2013).  A TDIU presupposes that the rating for the service-connected condition is less than 100 percent, and only asks for TDIU because of subjective factors that the objective rating does not consider.  Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).  In evaluating a service member's employability, the Board cannot overlook the level of education he completed, his professional training and employment history.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2013).

Employment is that "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  38 C.F.R. § 4.16(a) (2013).  Generally, "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91.

Pursuant to 38 C.F.R. § 4.16(b) (2013), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a) (2013), such case shall be submitted for extraschedular consideration in accordance with 38 C.F.R. § 3.321 (2013).  In the present case, the appellant does not meet the threshold for schedular consideration since the appellant has been assigned a 40 percent disability rating for any of disabilities and his combined disability rating is not 70 percent (it is 20 percent).  

The record reflects that the appellant has completed four years of high school and last worked in January 1966.  He is 90 years old.  The record does not indicate that since retiring that he has obtained any additional training in another field of work. 

As noted above, the appellant underwent a number of VA medical examinations over the course of this appeal.  The most recent examinations occurred in September 2013.  These examinations including the testing of the functionality of his hands and whether he was capable of performing daily activities.  Prior to the examination, the examiner testing and examining the appellant reviewed the appellant's claims folder.  During the examination, the examiner noted each of the appellant's service-connected disabilities and upon the conclusion of the multi-tiered examination did not indicate that the appellant would be unable to obtain and maintain gainful employment as a result of his service-connected disorders.  While the examiner who evaluated the appellant insinuated that the appellant might not be able to perform some physical forms of employment, the examiner also did not limit the types of sedentary jobs that the appellant could undertake.  None of the examiners who have seen the appellant over the years, whether it be for a service-connected disorder or a non-service-connected condition, have suggested or concluded in the notes and reports that the appellant was unable to obtain and maintain some type of employment commensurate with his training and experience.

Also as reported above, the appellant's medical treatment records have been obtained and included in the claims folder for review.  None of these records contain a recommendation from a health care provider that the appellant not seek employment.  None of the records endorse the appellant's contentions that he is unable to work. 

The Board acknowledges that the appellant has been awarded Social Security Administration benefits.  Per the Social Security Administration records, the appellant was awarded benefits as a result of his age and not because of disability.  
It is noted that there are no other private or governmental medical opinions contained in the medical records that would support the appellant's assertions that he is unable to work as a result of his service-connected disabilities.  There are only the limited statements provided by the appellant himself. 

The appellant's physical problems, symptoms, and manifestations, which are referenced in the VA records, undoubtedly compromise the range of jobs available to him at some exertional levels.  Yet, none of the various VA medical care providers have opined that the appellant's service-connected disabilities do not preclude employability.  Moreover, the medical treatment records, along with the recent VA examination reports, indicate that the service-connected disabilities are stable and well-controlled, and do not appear to require additional or extraordinary care that would prevent the appellant from working at a desk job.

Here, although the appellant contends that his service-connected disabilities render him unemployable, the objective evidence indicates otherwise.  Moreover, the Court in Van Hoose v. Brown, 4 Vet. App. 361 (1993) held that for an appellant to prevail in a claim for individual unemployability benefits, it is necessary that the record reflect some factor that takes his case outside the norm.  See also 38 C.F.R. §§ 4.1, 4.15 (2013).  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high schedular rating that has been assigned is recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the appellant is capable of performing the physical and mental acts required by employment, not whether he can find employment.

The determinative medical evidence as discussed herein fails to demonstrate that the appellant is unemployable solely due to his service-connected disabilities.  Viewed objectively, it preponderates against the claim.  Thus, an award of TDIU is not warranted here.

Finally, the agency of original jurisdiction has not submitted the appellant's case to the Director of the Compensation and Pension Service for consideration of an extraschedular evaluation. In this case, the evidence does not require such action.  A clear preponderance of the evidence is against a finding that the appellant is unable to follow a substantially gainful occupation by reason of his service-connected disabilities.  See 38 C.F.R. § 4.16(a) (2013).  Because the evidence does not show that service-connected disabilities render him unemployable, there is no basis to support an extraschedular TDIU rating.  The benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim for a TDIU.  See Gilbert, supra.  The appellant's claim is denied.


ORDER

A disability reported in excess of 10 percent for the residuals of a fracture of the right index finger is denied.

A disability rating in excess of 10 percent for the residuals of a lacerated left hand wound with moderate damage to the interosseous muscle is denied.

A TDIU is denied.



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


